Case 19-20402-CMB Doc -1 Filed 11/04/19 Entered 11/04/19 19:13:42   Desc
                 Exhibit A Escrow Analysis Page 1 of 4




                    Exhibit “A”
Case 19-20402-CMB Doc -1 Filed 11/04/19 Entered 11/04/19 19:13:42   Desc
                 Exhibit A Escrow Analysis Page 2 of 4
Case 19-20402-CMB Doc -1 Filed 11/04/19 Entered 11/04/19 19:13:42   Desc
                 Exhibit A Escrow Analysis Page 3 of 4
Case 19-20402-CMB Doc -1 Filed 11/04/19 Entered 11/04/19 19:13:42   Desc
                 Exhibit A Escrow Analysis Page 4 of 4
